Citation Nr: 1425102	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2010 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of the Veterans Affairs (VA).

In January 2014, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to a rating in excess of 30 percent for a psychiatric disability.

The Veteran asserts that the current manifestations of his service connected psychiatric disability warrants a rating in excess of the currently assigned 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A March 2013 VA mental health treatment record shows that the Veteran reported that his depression was increasing in severity and that he was starting to isolate himself more.  He reported nightmares every night and becoming more hypervigilant.  VA medical personnel assessed the Veteran with PTSD and a Global Assessment of Functioning (GAF) score of 45.

At a January 2014 hearing, the Veteran reported that the symptoms of his psychiatric disability had increased in severity since the last VA examination, consisting of sleep impairment and thoughts of impending doom.

A February 2014 private psychological evaluation report shows that the Veteran was diagnosed with PTSD and a depressive disorder not otherwise specified with a GAF of 55.  The Veteran displayed a somewhat sluggish psychomotor activity during the evaluation and exhibited good personal care and hygiene.  The private psychologist noted that the Veteran admitted to having a suicidal ideation but that he denied having any current intent or plan to harm himself.  He was found to be oriented in time, place, person, and the circumstance of the evaluation.  The Veteran's memory was reported to be moderate to marked impairment in recent memory as he showed difficulty in recalling pertinent information regarding personal history.  His concentration was noted as markedly impaired and his intellectual function was found to be in the average range.  

The Veteran's most recent VA examination to address the severity of his psychiatric disability was in June 2010.  As it has been more than three years since the Veteran has been provided a VA examination, and as he has asserted a worsening of his psychiatric disability, a remand is warranted to ensure that record contains evidence of the current severity of his psychiatric disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Beckley VA Medical Center all outstanding medical records from April 2013 to the present pertaining to the treatment of any psychiatric disabilities.
 
2.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist who has not previously examined him.  The examiner must review the claims file and should note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should make specific findings as to the existence, extent, and frequency of all symptoms of the service-connected psychiatric disability.  The examiner should also provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the service-connected psychiatric disability.  The psychiatrist should also provide an assessment of the severity of the service-connected psychiatric disability, specifically commenting upon the impact of the disability on social and occupational functioning and employability. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

